Citation Nr: 1737993	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-29 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI).

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1979 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously remanded this matter in August 2015 for further development.  It has returned for adjudication.

The Veteran previously requested a Board hearing.  Such a hearing was scheduled in January 2017, but the Veteran did not report for the hearing.  He and his representative instead requested "a decision on this appeal as soon as possible."


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran has a TBI or TBI residuals at any time during the appeal period.

2. A chronic psychiatric disorder was not identified in service or for many years thereafter; and, the weight of the evidence is against a finding that the Veteran's current depressive disorder is related to his active service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for TBI have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


A. TBI

Service treatment records (STRs) include a notation that in May 1983 the Veteran reported to sick call with pain to the top of his head along with white spots in front of his eyes for three days.  The Veteran denied head trauma.  The examination revealed no contusions to the skull and no signs of trauma.  The Veteran's occipital region was tender to the touch.  At the Veteran's discharge examination (over a year later), he denied having a head injury and the examiner noted a normal head examination.  The Veteran did complain about headaches, which the examiner diagnosed as tension headaches due to situational stress.

The Veteran had a head MRI performed in March 2009.  The MRI was normal except for the presence of multiple small white matter demyelination foci in the frontal lobes bilaterally.  Evaluation for underlying vasculitis or multiple sclerosis was recommended, but no mention was made suggesting a TBI.

The Veteran had a head CT scan performed in June 2011.  The CT scan was normal.

The Veteran was afforded a VA examination for TBI in December 2015.  The Veteran reported being thrown off from the third floor of a building after reporting someone for drugs in Germany in 1982.  The examiner reported no deficits to memory, judgment, social interaction, orientation, motor activity, spatial orientation, subjective symptoms, neurobehavioral effects, communication or consciousness.  The examiner concluded that the Veteran had no signs or symptoms of a TBI or residuals from a TBI.

The examiner reviewed the Veteran's medical and service records.  He further concluded that there was nothing in the records that suggested that the Veteran had a TBI or residuals from a TBI at any point.  The examiner acknowledged that the Veteran reported headaches during service, but did not find that they were a sign or symptom of a past or present TBI.  The examiner also referenced notes from a March 2009 MRI that suggested multiple small white matter demyelination foci scattered through the brain parenchyma bilaterally.  As with the MRI itself, the examiner did not find that this was evidence of a TBI or TBI residuals.

In conclusion the examiner stated that there was "no evidence of TBI or residuals of TBI. . . . Even if one occurred and was undocumented, there is nothing in his records to suggest residuals of TBI. . . . . The headaches he reported at [separation] were tension type and there is no evidence of a chronic headache condition for many years following separation."  

Shedden element (1) requires a current disability.  As the VA examiner explained, the Veteran does not have a TBI or residuals from a TBI.  The 2009 MRI showed some evidence of a brain disorder, but the examiner considered this report and did not find it to be evidence of a TBI or TBI residuals.  The 2009 MRI itself suggested vasculitis or multiple sclerosis.  As the Veteran does not currently have, and has not had at any point on appeal, a TBI or residuals from a TBI, service connection cannot be established.

In addition, although the VA examination was more than seven years ago, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  There has been no argument that the Veteran has since developed a TBI or TBI residuals, nor does anything in the record indicate that further examination is required.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for TBI must therefore be denied.

B. Acquired Psychiatric Disorder

The Veteran's STRs included a November 1980 complaint of nervousness and lack of sleep.  An April 1981 STR reported nervousness with sleepiness for ten days.  The assessment was situational anxiety.  A July 1984 mental status evaluation noted that the Veteran was "slightly depressed precipitated by current situation, after current situation is resolve[d] symptoms of depression will disappear."  The "current situation" referred to the Veteran's Chapter 13 removal from the Army.  The Veteran reported a history of "depression or excess worry" on his July 1984 exit examination, but the examiner noted that the Veteran was normal psychiatrically.  

The Veteran received psychiatric treatment from 2002 to 2003.  A June 2002 psychiatry note listed substance-induced mood disorder and polysubstance dependence as the diagnoses.

The Veteran had a psychiatric hospitalization in March 2009.  He was diagnosed at the time with bipolar disorder, major depressive disorder with suicidality, cocaine dependence, cannabis dependence, alcohol abuse and nicotine dependence.  A note indicated that the Veteran was to be evaluated for substance-induced depression.  The Veteran continued to be seen on an outpatient basis and reported seven suicide attempts.  Multiple medical records suggested that the Veteran was a poor historian. 

The Veteran was afforded a VA psychiatric examination in March 2010.  He was diagnosed with malingering, depressive disorder NOS, and polysubstance abuse.  The examiner explained that the Veteran was diagnosed with malingering because "(1) his description of auditory and visual hallucinations included several very atypical details (e.g., visions of Martians); (2) his behavior during the interview was not consistent with behaviors of people suffering from a psychotic disorder; (3) test results were indicative of malingering."

The examiner opined that it was less likely than not that the Veteran's depressive disorder NOS was the same as or the result of symptoms of depression in service.  The Veteran's July 1984 STR note described the Veteran as being situationally depressed.  The Veteran did not receive mental health treatment for more than 15 years after discharge.  In addition, the Veteran was experiencing significant stressors such as homelessness, unemployment, divorce, and poor relationships with family.  The examiner opined that these stressors likely precipitated his current depression.  

The examiner submitted an addendum In April 2010.  The examiner specifically addressed/considered an April 1981 treatment note about nervousness and sleepiness wherein the Veteran was diagnosed with situational anxiety; a May 1983 note that indicated that the Veteran had a history of nervousness and insomnia; a July 1984 report stating that the Veteran was slightly depressed precipitated by the current situation, after current situation is resolved symptoms will disappear; and, a July 1984 report of tension with tension headaches-situational stress.  There was also a review of the Veteran's disciplinary actions.  The examiner again concluded that the Veteran's current depression was less likely than not the same as or the result of the depression in service.  The examiner explained that the records indicated that the Veteran's condition was situational, the Veteran did not seek mental health treatment for fifteen years after service, and the other stressors were the most likely cause of his current depression.  The examiner again reiterated that the Veteran was malingering and not a reliable historian.

The Veteran has been diagnosed with depressive disorder NOS, which satisfies Shedden element (1), and had an in-service occurrence of depression, which could satisfy Shedden element (2).  The weight of the evidence, however, is against the nexus requirement, or Shedden element (3).

The Veteran's STRs describe his in-service anxiety and depression as "situational."  Indeed the July 1984 mental health status explicitly stated that the Veteran's symptoms of depression would disappear once his discharge situation had resolved.  After service, there is no record of the Veteran seeking mental health treatment for fifteen years.  This further weighs against nexus.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  Both factor against a nexus.

The Veteran's medical records in 2002 diagnosed the Veteran with depression, but indicated that it was "substance induced" rather than relating to his prior depression.  This also weighs against nexus.

The 2009 medical records diagnosed the Veteran with a depressive disorder, but also stated that further examination was needed to determine if the disorder was substance induced.  This evidence is neutral to slightly against nexus because it suggests an etiology other than service without being definitive.

The April 2010 VA examiner opined that the Veteran's depression was less likely than not related to service.  The examiner considered the Veteran's STRs and concluded that the depression and anxiety were situational and resolved after that time.  This weighs strongly against service connection.

The Veteran has alleged that his present mental health problems relate to service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran's depression was related to or caused by his in-service depression falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  This is especially true when the Veteran had such a long period between service and treatment.  Acquired psychiatric disorders are not the types of condition that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, even if the Veteran's statements were competent, they are not found to be credible.  The Veteran's medical records have a number of notations indicating that the providers thought the Veteran was providing inaccurate information in mental health examinations.  The April 2010 VA examination included a malingering test that was strongly positive.  The claim relating service to his mental health disorders cannot be credited.  

Finally, even if competent and credited, the weight of the Veteran's statements relating service to his acquired psychiatric condition would be outweighed by the other evidence.  Doctors previously attributed his mental health conditions to substance abuse, and the VA examiner provided reasons for why the condition in service was not related to the current condition.  In addition, fifteen years passed between service and the first time the Veteran sought medical treatment.  The weight of the evidence is against nexus.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for an acquired psychiatric disorder must therefore be denied.


ORDER

Entitlement to service connection for traumatic brain injury is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


